                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


     JUAN GONZALEZ,
          Plaintiff,                                                  No. 3:18-cv-241 (SRU)

            v.

     NANCY BERRYHILL,
         Defendant.

        RULING ON CROSS-MOTIONS FOR JUDGMENT ON THE PLEADINGS

        In the instant Social Security appeal, Juan Gonzalez moves to reverse the decision by the

Social Security Administration (“SSA”) denying his claim for disability insurance benefits or, in

the alternative, to remand the case for a new hearing. See Mot. to Reverse, Doc. No. 27, at 1.

The Commissioner of the Social Security Administration1 (the “Commissioner”) moves to affirm

the decision. See Mot. to Affirm, Doc. No. 30. For the reasons that follow, I deny Gonzalez’s

motion and grant the Commissioner’s.


I.      Standard of Review

        The SSA follows a five-step process to evaluate disability claims. Selian v. Astrue, 708

F.3d 409, 417 (2d Cir. 2013) (per curiam). First, the Commissioner determines whether the

claimant currently engages in “substantial gainful activity.” Greek v. Colvin, 802 F.3d 370, 373

n.2 (2d Cir. 2015) (per curiam) (citing 20 C.F.R. § 404.1520(b)). Second, if the claimant is not

working, the Commissioner determines whether the claimant has a “‘severe’ impairment,” i.e.,

an impairment that limits his or her ability to do work-related activities (physical or mental). Id.

(citing 20 C.F.R. §§ 404.1520(c), 404.1521). Third, if the claimant does have a severe



        1
            Since the filing of the case, Andrew Saul has been appointed the Commissioner of Social Security. The
clerk is directed to substitute Andrew Saul for Nancy Berryhill on the docket of this case.
impairment, the Commissioner determines whether the impairment is considered “per se

disabling” under SSA regulations. Id. (citing 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526).

If the impairment is not per se disabling, then, before proceeding to step four, the Commissioner

determines the claimant’s “residual functional capacity” based on “all the relevant medical and

other evidence of record.” Id. (citing 20 C.F.R. §§ 404.1520(a)(4), (e), 404.1545(a)). “Residual

functional capacity” is defined as “what the claimant can still do despite the limitations imposed

by his [or her] impairment.” Id. Fourth, the Commissioner decides whether the claimant’s

residual functional capacity allows him or her to return to “past relevant work.” Id. (citing 20

C.F.R. §§ 404.1520(e), (f), 404.1560(b)). Fifth, if the claimant cannot perform past relevant

work, the Commissioner determines, “based on the claimant’s residual functional capacity,”

whether the claimant can do “other work existing in significant numbers in the national

economy.” Id. (citing 20 C.F.R. §§ 404.1520(g), 404.1560(b)). The process is “sequential,”

meaning that a petitioner will be judged disabled only if he or she satisfies all five criteria. See

id.

       The claimant bears the ultimate burden of proving that he or she was disabled

“throughout the period for which benefits are sought,” as well as the burden of proof in the first

four steps of the inquiry. Id. at 374 (citing 20 C.F.R. § 404.1512(a)); Selian, 708 F.3d at 418. If

the claimant passes the first four steps, however, there is a “limited burden shift” to the

Commissioner at step five. Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam).

At step five, the Commissioner need only show that “there is work in the national economy that

the claimant can do; he need not provide additional evidence of the claimant’s residual functional

capacity.” Id.




                                                  2
       In reviewing a decision by the Commissioner, I conduct a “plenary review” of the

administrative record but do not decide de novo whether a claimant is disabled. Brault v. Soc.

Sec. Admin., Comm’r, 683 F.3d 443, 447 (2d Cir. 2012) (per curiam); see also Mongeur v.

Heckler, 722 F.2d 1033, 1038 (2d Cir. 1983) (per curiam) (“[T]he reviewing court is required to

examine the entire record, including contradictory evidence and evidence from which conflicting

inferences can be drawn.”). I may reverse the Commissioner’s decision “only if it is based upon

legal error or if the factual findings are not supported by substantial evidence in the record as a

whole.” Greek, 802 F.3d at 374–75. The “substantial evidence” standard is “very deferential,”

but it requires “more than a mere scintilla.” Brault, 683 F.3d at 447–48. Rather, substantial

evidence means “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Greek, 802 F.3d at 375. Unless the Commissioner relied on an incorrect

interpretation of the law, “[i]f there is substantial evidence to support the determination, it must

be upheld.” Selian, 708 F.3d at 417.


II.    Facts2

       Gonzalez applied for social security disability insurance (“SSDI”) benefits on December

16, 2013 and for supplemental security income disability (“SSI”) benefits on December 31,

2013, alleging that he was disabled because of back problems, stomach problems, and depression

as of July 1, 2013. R. at 15. As set forth more fully below, Gonzalez’s application was denied at

each level of review. Id. He now seeks an order reversing the decision or in the alternative,

remanding for a new hearing.




       2
           The following facts are drawn primarily from the Joint Statement of Material Facts, doc. no. 27-1.

                                                          3
   A. Medical History

       Gonzalez’s back problems span over two decades. On September 14, 1993, Gonzalez

was diagnosed with a lumbo sacral sprain. Joint Statement of Material Facts, Doc. No. 27-1, at 2

(citing R. at 537). A radiology exam revealed L5-S1 narrowed disc space. Id. (citing R. at 538).

In August and September 1994, a herniated disc was observed at the L4-L5 level. Id. (citing R.

at 540).

       Gonzalez’s low back pain persisted from 2011 through 2015. On November 20, 2013,

Andrew Yim, a nurse practitioner at Community Health Center, noted a decreased range of

motion on the lumbar spine and prescribed Gonzalez Flexeril and Tramadol. Id. at 3 (citing R. at

554). An x-ray of the lumbar spine that was performed that day displayed disc height loss at L4-

L5. Id. (citing R. at 559).

           Shortly thereafter, on December 10, 2013, Gonzalez saw Dr. Koh, D.O., M.P.H., at

Community Health Center, again for back pain. R. at 552. Dr. Koh observed that Gonzalez had

lumbar spinal/paraspinal tenderness and a limp with ambulation. Id. Gonzalez complained that

the Tramadol and Flexeril did not alleviate his pain, and Dr. Koh advised Gonzalez to continue

taking Tramadol and Flexeril along with a new medication, Meloxicam. Doc. No. 27-1, at 3

(citing R. at 552). Dr. Koh also referred Gonzalez for an orthopedic assessment, and Gonzalez

declined to pursue physical therapy because “it did not help him in the past.” Id. (citing R. at

552). The neurological examination was reported as unremarkable. Id. (citing R. at 552).

       On January 22, 2014, Gonzalez was treated for worsening back pain at MidState Medical

Center. Id. (citing R. at 630). According to the medical report, Gonzalez displayed tenderness in

the back and a decreased range of motion secondary to pain. Id. at 3 (citing R. at 632). He was

prescribed Percocet. Id. (citing R. at 630).



                                                 4
       On January 29, 2014, Gonzalez was examined for low back pain at Meriden Health Care.

Doc. No. 27-1, at 4 (citing R. at 571). He reported that his Tramadol was not working and

requested a stronger medication. Id. at 4 (citing R. at 571). Gonzalez’s bone, joints, and

extremities (“BJE”) examination was normal; he was diagnosed with muscle spasm and referred

to pain management. Id. (citing R. at 571).

       Lyla Buckle-Natt, APRN, saw Gonzalez on three separate occasions in February 2014 for

low back pain. Id. (citing R. at 572). Neurological and BJE exams performed at his appointment

on February 4, 2014 produced normal results. See id. (citing R. at 572–73). His assessment was

low back pain, insomnia, and depression, and he was prescribed Tramadol, Flexeril, Mirtazapine,

and Wellbutrin. Id. (citing R. at 572–73). Those symptoms persisted and the diagnosis remained

the same for the subsequent two visits. Id. at 4.

       On March 9, 2014, Gonzalez was treated at MidState Medical Center for low back pain

and muscle spasm. Id. (citing R. at 607). The examination showed that his lumbar paraspinal

muscles were tender to palpation, as well as a normal range of function, normal gait, and an

absence of radicular symptoms. Id. (citing R. at 609). He was prescribed Percocet. Id. (citing

R. at 607–09).

       Jesus Lago, M.D., conducted a psychiatric evaluation of Gonzalez on March 14, 2014.

Id. (citing R. at 602–05). Dr. Lago observed that Gonzalez had a normal posture and gait,

although he “did appear to be in pain.” Id. (citing R. at 602). Gonzalez told Dr. Lago that “the

pain is escalating and he cannot work due to the pain.” R. at 602–03. Gonzalez also stated that

he does “some light chores and cooking,” and “does take care of” his daily activities. R. at 603.

Dr. Lago made the following diagnoses: (1) depressive disorder, not otherwise specified; (2) low

back pain with herniated discs and gastritis; (3) low back pain with herniated discs; and (4) a



                                                    5
Global Assessment of Function (GAF) of 68. R. at 604. Dr. Lago concluded that, “[f]rom a

psychiatric standpoint, Mr. Gonzalez was capable of adopting to [a] work setting.” R. at 605.

       On March 25, 2014, Warren Leib, Ph.D., a non-examining State Agency consultant,

opined that Gonzalez suffered from severe DDD (disorders of back-discogenic and degenerative)

and non-severe affective disorder. R. at 262. Dr. Leib determined that Gonzalez did not have

restrictions with respect to the following activities: performing activities of daily living,

maintaining social functioning, and maintaining concentration, persistence, or pace. R. at 262.

       On April 2, 2014, Lois Wurzel, M.D., a non-examining State Agency consultant,

concluded that Gonzalez could occasionally lift and/or carry 50 pounds; could frequently lift

and/or carry 25 pounds; could stand and/or walk for a total of six hours in an eight-hour

workday; and could sit for a total of six hours in an eight-hour work day. R. at 264. Dr. Wurzel

also observed that Gonzalez could climb ramps/stairs frequently; climb ladders/ropes/scaffolds

occasionally; balance without limits; and stoop, kneel, crouch, and crawl frequently. R. at 264.

Based on those strength factors, Dr. Wurzel determined that Gonzalez’s maximum sustained

work capability was “medium.” R. at 266.

       On April 12, 2014, Gonzalez was in a car accident and treated for his injuries at

Waterbury Hospital. Doc. No. 27-1, at 6 (citing R. at 647–51). An X-ray of his lumbosacral

spine displayed a “1 mm. retrolisthesis [at] L4-L5 that appear[ed] degenerative.” Id. (citing R. at

650). The medical records noted that Gonzalez experienced lumbar tenderness and had a normal

range of motion, normal strength, and no focal neurological deficits. Id. at 6 (citing R. at 649).

He was prescribed Robaxim and Ibuprofen. Id. at 6 (citing R. at 649).

       On April 17, 2014, Robert Costanzo, D.C., a chiropractic physician, examined Gonzalez.

Id. at 6 (citing R. at 655). The examination revealed various “abnormal” findings related to the



                                                   6
lumbar spine, and Costanzo diagnosed Gonzalez with lumbar strain/sprain, “intermittent lower

extremity radiculopathy secondary to [lumbar strain/sprain], rule out lumbar disc herniation,”

and thoracic strain/sprain. Id. at 6 (citing R. at 656). Gonzalez did not complain of leg pain,

numbness, or tingling. Id. (citing R. at 656). He was placed on a treatment plan that included

chiropractic treatment three times a week for three weeks. Id. (citing R. at 656).

        In early May 2014, Gonzalez began treatment at Rushford (Hartford Healthcare

Behavioral Health). Id. at 6 (citing R. at 696). Gonzalez expressed feelings of sadness, guilt,

anxiety, and stress from not being able to provide for his family. Id. (citing R. at 696). He was

diagnosed with a major depressive disorder, single episode, severe without psychotic features.

Id. (citing R. at 694).

        On May 21, 2014, at an individual therapy session at Rushford, Gonzalez reported that

his pain level was an eight out of ten. Id. (citing R. at 683). Gonzalez noted that his girlfriend

had to help him put on shoes because of the pain, and that sometimes using the toilet was so

painful that he was not able to wipe himself. Id. (citing R. at 683–84).

        An MRI of Gonzalez’s lumbar spine was performed on May 27, 2014, per Dr. Costanzo’s

referral. Id. (citing R. at 570). Based on the results, Kenneth Allen, M.D., opined that Gonzalez

had “[l]umbar spondylosis from L3 through S1, with left lateral and foraminal disc protrusion at

the L3-L4 level, displacing the left L3 neve root laterally.” R. at 570. Dr. Allen further observed

“[m]inor central spinal stenosis at the L4-L5 level, with loss of disc height,” and “a minor bulge

of the disc at L5-S1 disc, with a small fissure in the annulus fibrosis posteriorly in the midline.”

Doc. No. 27-1, at 6 (citing R. at 570).

        On June 10, 2014, Balazs Somogyi, M.D., reviewed the MRI results from May 2014 and

performed a physical examination of Gonzalez. Id. (citing R. at 563). Dr. Somogyi wrote that



                                                  7
Gonzalez groaned constantly and ambulated with a “wide and severely antalgic gait,” and that

rotational movements, among others, were painful. Id. at 7–8 (citing R. at 563). Dr. Somogyi

observed no muscle atrophy, and the straight leg raising test was negative. R. at 563. Based on

his findings, Dr. Somogyi’s impression was that Gonzalez had chronic low back pain and clinical

findings suggestive of functional overlay. Id. at 8 (citing R. at 564). He referred Gonzalez for

physical therapy, which Gonzalez did not pursue. Id. at 8 (citing R. at 561, 564, 566).

       On August 13, 2014, Jeanne Kuslis, M.D., a non-examining State Agency consultant who

assessed Gonzalez as the reconsideration level, opined that Gonzalez could occasionally lift

and/or carry 20 pounds; could lift and/or carry 10 pounds frequently; could stand and/or walk for

six hours in an eight-hour day; could sit for six hours in an eight-hour day; could climb

ramps/stairs frequently; could climb ladders/ropes/scaffolds occasionally; could balance

frequently; and could stoop, kneel, crouch, and crawl occasionally. R. at 289–90.

       On August 20, 2014, Gonzalez was seen at MidState Medical Center for worsening back

pain. Doc. No. 27-1, at 9 (citing R. at 634). He was advised to seek pain management treatment

and offered a prescription of Prednisone, which he refused. Id. (citing R. at 636–37).

       On August 21, 2014, Dr. Lago conducted a second psychiatric evaluation of Gonzalez.

Id. at 9 (citing R. at 567–69). Dr. Lago observed that Gonzalez’s gait was “very slow.” R. at

567. Gonzalez stated that he had to stop working because of his back pain. R. at 567. Dr. Lago

concluded that Gonzalez had a depressive disorder, not otherwise specified, and opined that

Gonzalez was capable of adapting to a work setting from a psychiatric viewpoint. R. at 569.

       On August 26, 2014, Katrin Carlson, Psy.D., a non-examining State Agency consultant,

concluded that Gonzalez did not have a severe affective disorder. Doc. No. 27-1, at 9 (citing R.

at 275–76, 287–88).



                                                 8
        Paul Shahek, LCSW, and Hassam Dinakar, M.D., provided an opinion dated August 29,

2014 regarding Gonzalez’s mental health. Id. at 10 (citing R. at 111–14). As outlined in the

report, they observed that Gonzalez was depressed, anxious, irritable, and guarded, and that he

had difficulty respecting and responding appropriately to others in authority and getting along

with others without distracting them or exhibiting behavioral extremes. Id. at 10 (citing R. at

112–13).

        In a report dated October 17, 2014, chiropractic physician Costanzo noted that Gonzalez

complained of low back pain—which Gonzalez described as “mild to moderate and constant

with sharp pain occurring daily”—and of “[i]ntermittent left leg and occasion[al] right leg pain,

numbness, and tingling extend[ing] into the feet.” Id. at 10 (citing R. at 653). Among the factors

aggravating Gonzalez’s pain were prolonged sitting, standing, walking, and bending. Id. at 10

(citing R. at 653).

        Costanzo again reported “abnormal” findings relating to the lumbar spine, which

included “segmental joint dysfunctions at the L3-S1 level and left sacroiliac joint motor units,”

as well as “[m]oderate to severe paralumbar muscle guarding . . . with myofascial irritation in the

left and right iliolumbar, posterior lumbar paravertebral, left gluteal and left piriformis muscles.”

Id. at 10 (citing R. at 653). The neurological examination was negative. Id. at 10 (citing R. at

653). Gonzalez did not complain of leg pain, numbness, or tingling at the time of testing. Id. at

10 (citing R. at 653).

        Costanzo’s final diagnoses were: (1) residuals of lumbar strain/sprain; (2) a left lateral

and foraminal disc protrusion at the L3-L4 level displacing the L3 nerve root; (3) a disc bulge at

the L4-L5 level; and (4) an intermittent lower extremity radiculopathy secondary to his lumbar

strain/sprain and disc protrusion at L3-L4. Id. at 11 (citing R. at 654). Costanzo stated that a



                                                  9
neurosurgical consult was necessary and advised Gonzalez to “avoid repetitive bending, heavy

lifting and prolonged sitting when possible.” R. at 654.

        On November 10, 2014, Gonzalez was discharged from treatment at Rushford. Id. at 11

(citing R. at 660). His diagnoses were major depressive disorder, recurrent severe without

psychotic features, and generalized anxiety disorder. Id. (citing R. at 662). Gonzalez reported

ongoing pain at the time. Id. (citing R. at 663).

        An MRI of Gonzalez’s lumbar spine was performed on January 18, 2015 at MidState

Medical Center. Id. at 11 (citing R. at 646). The radiologist, Dr. Bisceglia, concluded that the

MRI revealed a “[l]eft foraminal disc herniation L3-4 just abutting the L3 nerve root” and a

“[s]mall left lateral disc protrusion at L5-S1.” Id. at 11 (citing R. at 646). Dr. Bisceglia also

observed a “moderate disc space narrowing with disc desiccation” at L4-L5. Id. at 11 (citing R.

at 646).

        In a medical statement dated January 30, 2015 completed by Sheik Ahmed, M.D., Dr.

Ahmed opined that Gonzalez would be unable to work for at least six months due to the

herniated disc at L3-L4 abutting the L3 nerve root and the disc protrusion at L5-S1. Id. at 11

(citing R. at 723).

        On March 5, 2015, Arnold Rossi, M.D., reported that Gonzalez complained of “constant,

daily low back pain,” “some non-radicular leg pain,” and “non-anatomic numbness and

paresthesiae intermittently,” as well as joint pain, weakness of muscles and joints, muscle pain or

cramps, difficulty walking, nervousness, anxiety, and depression. Id. at 12 (citing R. at 901). A

musculoskeletal examination indicated a restricted range of motion in the lumbar spine. Id. at 12

(citing R. at 902). Both the straight leg raising test and hyperextension/compression test




                                                    10
produced negative results. Id. at 12 (citing R. at 902). Dr. Rossi also described a normal gait,

muscle strength 5/5, intact sensation, and intact deep tendon reflexes. Id. at 12 (citing R. at 902).

        Dr. Rossi stated that Gonzalez’s MRI displayed a foraminal disc rupture at L3-L4 on the

left, and that Gonzalez had low back pain related to his MRI finding. Id. (citing R. at 902). Dr.

Rossi observed no signs of radiculopathy, and opined that Gonzalez was not a candidate for

surgery and that his best route was instead a referral to pain management. Id. at 12 (citing R. at

902).

        From March 2015 to April 2016, Gonzalez was treated four separate times at East

Hartford Medical Center for low back pain and radiculitis. Id. at 12 (citing R. at 819, 829, 833,

865). Examination findings showed that inspection and palpation of Gonzalez’s lumbar spine

was normal, as was his spinal curvature and range of motion. Id. at 12 (citing R. at 831).

Moreover, strength testing was full and testing for nerve root disease was negative. Id. (citing R.

at 831). Gonzalez was treated with non-narcotic pain medication: Mobic and a Lidoderm patch.

Id. (citing R. at 815, 819, 829, 865).

        On May 29, 2015, Gonzalez began treatment with Waleska Oritz-Ayala, a nurse

practitioner at New Solutions Pain Management Clinic. Id. at 13 (citing R. at 772). During his

initial appointment, Gonzalez complained of mid-back pain bearing an intensity of ten out of ten.

Id. at 13 (citing R. at 772). Gonzalez stated that his physical limitations included work, cutting

grass, and keeping up with children’s activity, and identified the following aggravating factors:

sitting, standing, bending, lifting, and cold weather. Id. at 13 (citing R. at 772). Oritz-Ayala

diagnosed Gonzalez with chronic low back pain, intervertebral disc prolapse, joint pain, and

depression. Id. at 13 (citing R. at 773).




                                                 11
       Gonzalez thereafter began monthly treatment with the New Solutions Pain Management

Clinic and continued to see Oritz-Ayala. During his appointments with Oritz-Ayala from August

2015 through March 2016, Gonzalez reported that his pain level, with medication, was between

eight out of ten and nine out of ten. Doc. No. 27-1, at 15 (citing R. at 752, 755, 758, 760, 763,

765, 767, 769). His symptoms during that time included pain in the lower back, limited range of

motion, paresthesias and numbness, a broad-based gait, and tenderness in the low back. Id. at 15

(citing R. at 752, 756, 759, 761). Gonzalez stated that activity, sitting, standing, cold weather,

and bending exacerbated his pain. Id. (citing R. at 767, 769). From November 2015 to March

2016, Gonzalez also noted that, with pain medication, he was able to perform daily activities and

help his wife with light chores. Id. at 15 (citing R. at 752, 755, 758, 760, 763). Oritz-Ayala

prescribed him Percocet, OxyContin, Oxycodone, and Ibuprofen. Id. (citing R. at 756, 759, 761–

62, 764, 768, 770).

       In a Medical Report for Incapacity dated June 3, 2015 prepared by Faisal Ijaz, a nurse

practitioner, Ijaz wrote that Gonzalez would be unable to work for more than three months

because of lower back pain stemming from the herniated disc at L3-L4 and the disc protrusion at

L5-S1. Id. at 13 (citing R. at 896–97).

       On September 28, 2018, Gonzalez was examined by Nicholas Formica, M.D., at Hartford

Healthcare. R. at 734. Gonzalez complained of knee pain, which he reported experiencing

primarily when he kneels, squats, and walks the stairs. Doc. No. 27-1, at 13 (citing R. at 733).

Dr. Formica observed “no evidence of any muscle tenderness,” “slight decreased strength in

[Gonzalez’s] left hip fracture versus the right” as well as an “absent right patellar deep tendon

reflex.” R. at 734. He diagnosed Gonzalez with chondromalacia of patella of the bilateral knees




                                                 12
and prescribed Nabumetone for the knee pain. Doc. No. 27-1, at 13–14 (citing R. at 733). Dr.

Formica did not believe Gonzalez was a candidate for surgery. Id. at 14 (citing R. at 733).

       In a medical report dated October 5, 2015, Dr. Ahmed again opined that Gonzalez would

be unable to work for at least six months. Id. at 14 (citing R. at 880). In so concluding, Dr.

Ahmed noted that Gonzalez had joint pain, a history of chronic low pain, a herniated disc at L3-

L4 abutting the L3 nerve root, and a disc protrusion at L5-S1. Id. at 14 (citing R. at. 880). He

further opined that Gonzalez could, throughout an eight-hour work day: (i) sit, stand, and walk

for one hour at most; (ii) occasionally lift or carry eleven to twenty pounds; (iii) frequently lift or

carry six to ten pounds; (iv) continuously lift or carry up to five pounds; (v) never climb or be

exposed to unprotected heights; and (vi) occasionally bend, squat, crawl, and reach. Id. at 14

(citing R. at 881–83). The report indicated no mental functioning limitations. Id. at 14 (citing R.

at 883–85).

       On December 22, 2015, Dr. Formica examined Gonzalez, who reported that the

Nabumetone did not alleviate his knee pain and specifically that he felt “mild pain” while sitting,

which worsened with standing, squatting, or walking. Id. at 14 (citing R. at 727). Gonzalez

mentioned that his low back pain also intensified with movement. Id. at 14 (citing R. at 727).

Dr. Formica provided that “[d]imension knees reveals that the right knee is somewhat warmer

than the le[ft] and both have coarse crepitus with moderate positive patellar inhibition tests

bilaterally.” R. at 727. Dr. Formica diagnosed Gonzalez with chondromalacia of patella,

unspecified laterality, and ordered a referral to orthopedic surgery. Doc. No. 27-1, at 14 (citing

R. at 726).

       On February 29, 2016, Richard Matza, M.D., an orthopedic surgeon, reviewed x-rays

performed on Gonzalez’s knees, which, according to Dr. Matza, reflected chondromalacia. Doc.



                                                  13
No. 27-1, at 15 (citing R. at 750). The physical examination showed that Gonzalez had “marked

crepitus of the patellofemoral joint of both knees [and] normal neurovascular function,” with no

medical or lateral instability and no joint line tenderness. R. at 750. Dr. Matza recommended

the use of collagen, Voltaren gel, and patellofemoral braces. Id. at 15 (citing R. at 750).

Gonzalez obtained knee braces on April 4, 2016. Id. at 15 (citing R. at 776–80).

         On May 11, 2016, Dr. Ahmed prepared another opinion regarding Gonzalez’s ability to

perform work-related activities.3 R. at 787–88. As provided in the report, Dr. Ahmed opined

that, in an eight-hour work day, Gonzalez could: (i) occasionally carry/lift ten pounds; (ii) stand

and walk for less than two hours; (iii) sit for less than two hours; (iv) sit and stand for 45 minutes

before needing to change positions; (v) frequently climb stairs; and (vi) occasionally twist, stoop

(bend), crawl, and climb ladders. R. at 787. According to Dr. Ahmed, Gonzalez would also

need to walk around every 45 minutes and shift at will between sitting, standing, and walking.

Id. at 16 (citing R. at 787).

         Around two weeks later, on May 24, 2016, an MRI of Gonzalez’s left knee was

performed at Naugatuck Valley Radiology. Id. at 16 (citing R. at 903). In reviewing the MRI,

Paolo Olcese, M.D., opined that Gonzalez had a grade 2 sprain of the medial collateral ligament,

a moderately large Baker’s cyst, atypical periarticular cysts seen within lateral aspects of the

knees, and a small joint effusion. Id. (citing R. at 903). Dr. Olcese observed no evidence of

meniscal or cruciate ligament tears. Id. (citing R. at 903).




         3
          As both parties noted in their briefs, the ALJ’s decision inaccurately attributed the preparation of that
medical statement to Dr. Bisceglia.

                                                          14
   B. Procedural History

       Gonzalez applied for SSDI and SSI benefits on December 16, 2013 and December 31,

2013, respectively, asserting that he had been disabled with back problems, stomach problems,

and depression since July 1, 2013. R. at 479. The SSA denied Gonzalez’s claim on April 8,

2014. R. at 15. Gonzalez sought reconsideration, but the SSA adhered to its decision. Id.

Gonzalez thereafter requested a hearing, which was held on May 18, 2016 before ALJ Louis

Bonsangue (“the ALJ”). R. at 15, 28.

       At the hearing, Gonzalez described at length the pain that he experienced. He testified

that he endured constant pain in his lower back, which he described as a continuous squeeze. Id.

at 17 (citing R. at 177–78). The pain was “very strong” and traveled to his left leg several times

a week. R. at 178. Gonzalez noted that he had also been experiencing pain in his knees for two

years, for which he was prescribed braces. R. at 181. He later expressed that the pain he

experienced was “so strong” that it became difficult for him to concentrate at times, and that it

hurt his back “a lot” to get up from the toilet seat because it is low. R. at 192, 200.

       Gonzalez further noted that he could only sit for ten minutes, or stand for around five to

ten minutes, before his back pain intensified. R. at 191. Moreover, he could walk around his

apartment for only several minutes and it was “very painful” for him to climb stairs. R. at 191,

196. Gonzalez additionally testified that he was able to drive for only ten to fifteen minutes

before the pain became unbearable. R. at 174, 178. He also walked several times a week at the

mall for thirty-five minutes; although he enjoyed some relief in his back after walking, he felt

pain in his knees and was sore the following day. R. at 188–89.

       In addition, Gonzalez testified that he occasionally helped around the house. For

example, he folded laundry, washed dishes if “it’s not much,” cooked full meals once or twice a

month, and occasionally went grocery shopping with his wife. R. at 16 (citing R. at 174, 198).
                                                 15
His wife assisted him with putting on and tying his shoes, and helping him shower. R. at 199–

200.

       Gonzalez explained that he discontinued his Tramadol prescription for his low back pain

because of a bad reaction, and that his current medication was OxyContin. Id. at 18 (citing R. at

179). He attended pain management once a month and took the medication that his treating

source prescribed daily. R. at 187–88. He indicated that the pain medication alleviated some,

but not all, of the pain. Doc. No. 27-1, at 17, 18 (citing R. at 191–92, 197). Gonzalez also

testified that, although Dr. Somogyi recommended that Gonzalez receive physical therapy, he

declined to do so because his chiropractor at the time, Costanzo, advised Gonzalez that he “could

not get that therapy in two places.” Id. at 18 (citing R. at 187).

       The ALJ next heard testimony from Vocational Expert (“VE”) Steven Sachs, Ph.D. The

ALJ asked Dr. Sachs to consider a hypothetical individual who (i) could perform work at the

light exertional level; (ii) could frequently climb ramps and stairs; (iii) could never climb ropes,

ladders, or scaffolds; (iv) could frequently balance; and (v) could occasionally stoop, kneel,

crouch, and crawl. R. at 206–07. The ALJ asked whether such an individual could perform

Gonzalez’s past work or work in the national economy; Sachs responded that, although that

individual could not perform Gonzalez’s past work, he or she could work as a hand packer,

production worker, and production inspector. R. at 207.

       For the second hypothetical, the ALJ asked Dr. Sachs to assume an individual who (i)

could only perform work at the light exertional level; (ii) could frequently climb ramps and

stairs; (iii) could never climb ropes, ladders, or scaffolds; (iv) could frequently balance; (v) could

occasionally stoop; (vi) could never kneel, crouch or crawl; and (vii) must avoid work hazards,

including unprotected heights. R. at 207. Dr. Sachs stated that such an individual would be able



                                                 16
to perform the aforementioned hand packer, production worker, and production inspector

occupations. Doc. No. 27-1, at 19 (citing R. at 208).

        For the third hypothetical, the ALJ asked Dr. Sachs to assume the same individual as in

the second hypothetical, but with the added limitation of requiring “a sit/stand option, where the

hypothetical individual is going to sit and stand several times a day at will while remaining on

task.” R. at 208. Dr. Sachs responded that such individual could perform a reduced number of

the hand packer, production worker, and production inspector jobs. R. at 208.

        For the fourth hypothetical, the ALJ asked Dr. Sachs to assume the same individual as in

the second hypothetical, but with the additional limitation that the individual could perform only

at the sedentary, rather than light, level of exertion. Id. at 20 (citing R. at 210). Dr. Sachs

responded that the hand packer, production worker, and production inspector jobs would still be

available for such an individual, but in smaller numbers than in the third hypothetical. R. at 210.

        Gonzalez’s counsel then asked Dr. Sachs to consider whether jobs would be available for

the following individual: an individual limited to standing and walking for less than two hours,

sitting for less than two hours, and lifting ten pounds occasionally. R. at 211. Dr. Sachs

responded that no jobs exist for such an individual. Id. Gonzalez’s counsel then asked whether

any jobs would be available for an individual who was also restricted to sedentary-type work,

and who needed to change positions every forty-five minutes, which included needing to walk

around for five to ten minutes; Dr. Sachs responded in the negative. R. at 211. Dr. Sachs further

testified that no jobs would be available for an individual who could, at most: (i) occasionally

bend, squat, crawl, and reach; (ii) continuously lift five pounds; (iii) frequently lift six to ten

pounds; (iv) occasionally lift eleven to twenty pounds; and (v) sit, stand, and walk for only one

hour in an eight-hour work day. R. at 211.



                                                  17
    C. The ALJ’s Decision

        On or about September 23, 2016, the ALJ issued a decision concluding that Gonzalez had

not been disabled as of July 1, 2013 and denying benefits.

        At the first step of the five-prong inquiry, the ALJ found that Gonzalez had not engaged

in substantial gainful activity since July 1, 2013. R. at 17.

        At the second step, the ALJ determined that Gonzalez’s degenerative disc disease

constituted a severe impairment, but that his right knee sprain, affective disorder, and alcohol

dependence in remission did not. R. at 18. With respect to Gonzalez’s mental impairments, the

ALJ specifically determined that Gonzalez did not experience severe limitations in the following

areas of functioning: (i) daily living, (ii) social functioning, (iii) concentration, persistence, or

pace, and (iv) episodes of decompensation. R. at 20–21. In arriving at that conclusion, the ALJ

gave “partial weight” to Dr. Lago’s March 14, 2014 report, and particularly to its findings that

Gonzalez suffered from depressive disorder, was capable of adopting to a work setting, and had a

GAF score of 68.4 The ALJ similarly accorded “partial weight” to Dr. Lago’s August 21, 2014

psychiatric examination, citing Dr. Lago’s findings that Gonzalez’s depressive features were

secondary to his pain and that those features had greatly improved. R. at 21.

        The ALJ, in contrast, assigned “little weight” to the August 29, 2014 opinion of Mr.

Shaker and Dr. Dinakar on the ground that their opinions concerning Gonzalez’s problems in

social functioning and task performance were “inconsistent with other evidence, such as the

reports of Dr. Lago.” R. at 22.




        4
          The ALJ noted in his decision that a GAF score of 61 to 70 is categorized by the American Psychiatric
Association as “generally functioning pretty well and having some meaningful interpersonal relationships,” with
“some mild symptoms or some difficulty in social, occupational, or school functioning.” R. at 21 n.1.

                                                       18
             At the third step, the ALJ found that Gonzalez’s impairments were not per se disabling

because they were not severe enough to meet the criteria of an impairment listed in 20 C.F.R.

part 404, subpart P, Appendix 1. R. at 22.

         Before proceeding to the fourth step, the ALJ assessed Gonzalez’s residual functional

capacity (“RFC”) and determined that Gonzalez could perform light work as defined in 20 CFR

§§ 404.1567(b) and 416.967(b),5 with the following exceptions: he (1) can frequently climb

ramps and stairs; (2) can never climb ropes, ladders and scaffolds; (3) can frequently balance; (4)

can occasionally stoop; (5) can never crouch and crawl; (6) must avoid unprotected heights; and

(7) must be able to sit and stand at will. R. at 22.

         The ALJ reasoned that, although Gonzalez’s medically determinable impairments could

reasonably be expected to cause the symptoms about which he testified, Gonzalez’s statements

“concerning the intensity, persistence and limiting effect of these symptoms are not entirely

consistent with the medical evidence and other evidence . . . .” R at 23. The ALJ elaborated that

Gonzalez’s “repeated physical examinations, as detailed above, have not documented

neurological deficits or other findings which would support the disabling degree of pain and

function limitation alleged . . . Such evidence supports a light residual functional capacity, with

the stated postural limitations and a sit/stand option at will.” R. at 26.

         In arriving at that determination, the ALJ accorded “partial weight” to the June 10, 2014

report of Dr. Somogyi. R. at 26. The ALJ also granted “partial weight” to the October 17, 2014



         5
            Light work is defined as: “work [that] involves lifting no more than 20 pounds at a time with frequent
lifting or carrying of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting most of the time with
some pushing and pulling of arm or leg controls. To be considered capable of performing a full or wide range of
light work, you must have the ability to do substantially all of these activities. If someone can do light work, we
determine that he or she can also do sedentary work, unless there are additional limiting factors such as loss of fine
dexterity or inability to sit for long periods of time.” Id. § 404.1567(b).


                                                          19
opinion of Costanzo, concluding that Costanzo’s recommendation that Gonzalez avoid repetitive

bending, heavy lifting, and prolonged sitting, when possible, supports the light RFC finding. R.

at 26.

         The ALJ likewise gave “partial weight” to the October 5, 2015 opinion of Dr. Ahmed,

crediting the findings in the report as follows:

         His opinion that [Gonzalez] has no evidence of limitations as a result of a mental
         impairment, that the claimant can never work around unprotected heights and has the
         lifting/carrying capabilities for 20 pounds occasionally and 10 pounds frequently,
         supports the residual functional capacity and is consistent with the evidence. However,
         Dr. Ahmed’s opinion that during the course of an 8-hour workday the claimant is only
         capable of sitting one hour, standing one hour and walking for one hour is not supported
         by the imaging studies and clinical examinations.

R. at 26.

         Lastly, the ALJ accorded “light weight” to Dr. Ahmed’s May 16, 2016 opinion.6 R. at

26. The ALJ reasoned that the opinion is “not consistent with the record as a whole,” and that

the limitation of Gonzalez to the performance of sedentary work, with occasional postural

activities and the need to avoid extreme cold, “is not supported by imaging studies or clinical

findings.” Id.

         At the fourth step, the ALJ found that Gonzalez did not have the residual functional

capacity to perform past relevant work as a janitor. R. at 26.

         At the fifth and final step, the ALJ determined—based on Gonzalez’s residual functional

capacity, age, limited education, prior work experience, and Dr. Sachs’s testimony—that the jobs

that Gonzalez could perform, which included hand packer (light/unskilled), production worker

(light/unskilled), and production inspector (light/unskilled), existed in significant numbers in the




         6
             As mentioned, the ALJ’s decision incorrectly attributes that opinion to Dr. Bisceglia.

                                                            20
national economy. R. at 27. The ALJ therefore concluded that Gonzalez was not disabled from

July 1, 2013 through September 23, 2016, the date of the decision. Id.


III.      Discussion

          On appeal, Gonzalez contends that he is entitled to a reversal of the Commissioner’s

decision. See generally Mot. to Reverse, Doc. No. 27. Gonzalez principally argues that (1) the

ALJ failed to properly weigh Gonzalez’s descriptions of his symptoms; (2) the ALJ’s residual

functional capacity assessment was inadequate because (a) the ALJ did not discuss all of

Gonzalez’s history and (b) the ALJ failed to adequately consider the opinions of various medical

sources; and (3) the ALJ’s determination at step five was not supported by substantial evidence.

See id.

          The Commissioner counters that (1) substantial evidence supports the ALJ’s assessment

that Gonzalez’s statements about his symptoms were not entirely credible; (2) the record

corroborates the ALJ’s conclusion that Gonzalez could perform light work with postural

restrictions; and (3) the ALJ properly relied on the vocational expert’s testimony at step five.

See generally Mem. in Support of Mot. to Affirm, Doc. No. 30-1.


       A. The ALJ’s Decision to Discredit Gonzalez’s Statements About His Symptoms is
          Sufficiently Specific and Corroborated by the Record.

          Gonzalez first argues that the ALJ improperly discredited Gonzalez’s subjective

statements about his symptoms. Social Security regulations outline a two-step process for

evaluating symptoms such as pain. See Graf v. Berryhill, 2019 WL 1237105, at *8 (D. Conn.

Mar. 18, 2019). First, the ALJ must assess “whether the medical signs or laboratory findings

show that a claimant has a medically determinable impairment that could reasonably be expected

to produce the claimant’s pain.” Id. (citing Cichocki v. Astrue, 534 F. App’x 71, 75 (2d Cir.


                                                 21
2013)) (internal quotation marks omitted). In doing so, the ALJ must evaluate all of the

claimant’s symptoms and the extent to which the claimant’s symptoms “can reasonably be

accepted as consistent with the objective medical evidence and other evidence.” See id. (citing

20 C.F.R. § 416.929(a)). The ALJ “will consider all of [a claimant’s] statements about [his]

symptoms, such as pain, and any description [his] medical sources or nonmedical sources may

provide about how the symptoms affect [his] activities of daily living and [his] ability to work.”

Id. (citing 20 C.F.R. § 416.929(a)). The record must include “objective medical evidence from

an acceptable medical source” that indicates that a claimant has a medical impairment that

“could reasonably be expected to produce the pain or other symptoms alleged.” Id. (citing 20

C.F.R. § 416.929(a)).

       If the ALJ determines that the first step is satisfied, he or she must then evaluate the

“intensity and persistence” of the claimant’s symptoms in order to determine the extent to which

the claimant’s symptoms limit the claimant’s ability to work. See id. at 7 (internal citations

omitted). In undertaking that assessment, the ALJ must consider all of the available evidence,

including objective medical evidence, from both medical and nonmedical sources. Id. The ALJ,

however, may not reject a claimant’s subjective opinion regarding the intensity and persistence

of the pain “solely because the available objective medical evidence does not substantiate [his or

her] statements.” 20 C.F.R. § 416.929(c)(2).

       Nonetheless, if the objective medical evidence does not support the claimant’s

description of his symptoms, the ALJ “must consider the other evidence and make a finding on

the credibility of the individual’s statements.” Graf, 2019 WL 123710, at *7 (internal citations

omitted). Toward that end, the ALJ should consider the following: (1) the claimant’s “daily

activities;” (2) “[t]he location, duration, frequency, and intensity” of the claimant’s pain; (3)



                                                  22
“[p]recipitating and aggravating factors;” (4) “[t]he type, dosage, effectiveness, and side effects

of any medication” taken to alleviate pain; (5) “[t]reatment, other than medication” received for

pain relief; (6) measures taken to relieve pain and other symptoms; and (7) “[o]ther factors

concerning [the claimant’s] functional limitations and restrictions due to pain or other

symptoms.” Id. (citing 20 C.F.R. § 416.929(c)(3)).

       In deciding the ultimate question of whether the claimant is disabled, the ALJ must

evaluate the claimant’s subjective claims of pain “in relation to the objective medical evidence

and other evidence.” 20 C.F.R. § 416.929(c)(4). The ALJ must specifically consider “whether

there are any inconsistencies in the evidence and the extent to which there are any conflicts

between [the claimant’s] statements and the rest of the evidence, including [the claimant’s]

history, laboratory findings, and statements by [the claimant’s] medical providers or other

sources concerning how [the] symptoms affect [the claimant].” 20 C.F.R. § 416.929(c)(4). The

symptoms “will be determined to diminish [the claimant’s] capacity for basic work activities . . .

to the extent that [the claimant’s] alleged functional limitations and restrictions due to symptoms,

such as pain, can reasonably be accepted as consistent with the objective medical evidence and

other evidence.” Id.

       The ALJ’s determination “must contain specific reasons for the finding on credibility,

supported by the evidence in the case record, and must be sufficiently specific to make clear to

the individual and to any subsequent reviewers the weight the [ALJ] gave to the individual’s

statements and the reasons for that weight.” Cichocki, 534 F. App’x at 76 (citing Social Security

Ruling 96-7p, 1996 WL 374186, at *2). Although “a single, conclusory statement” that the

claimant is not credible, or a mere recitation of the relevant factors, will not suffice, “remand is




                                                 23
not required where ‘the evidence of record permits [the court] to glean the rationale of an ALJ’s

decision[.]’” Id. (citing Mongeur, 722 F.2d at 1040).

       Here, the ALJ acknowledged that the back impairments “could be expected to produce

some degree of pain and functional limitations,” but declined to fully credit Gonzalez’s

descriptions regarding the degree of those symptoms and resulting limitations. R. at 25–26. The

ALJ reasoned that Gonzalez’s “repeated physical examinations, as detailed above, have not

documented neurological deficits or other findings which would support the disabling degree of

pain and functional limitation” alleged by Gonzalez. Id. As support, the ALJ cited to

examination records from December 2013 through June 2015 that suggested no neurological

deficits. See R. at 552, 576, 649, 817, 821–22, 836, 902.

       Gonzalez’s argument that the ALJ improperly relied on neurological observations is

unavailing. Even if the lack of neurological deficits is not determinative, the cited records

reflected other findings that support the ALJ’s conclusion, including (i) a normal range of motion

and normal strength, R. at 649, 821; (ii) normal spinal curvature and no spinal deformity, R. at

817, 821; (iii) negative nerve root disease testing, R. at 817, 821; (iv) a normal gait, R. at 822,

902; and (v) negative straight leg testing, R. at 902.

       The cited records also noted that Gonzalez declined to pursue physical therapy as Dr.

Koh recommended. R. at 552. That fact supports the ALJ’s assessment that Gonzalez overstated

his pain. See Dziamalek, 2019 WL 4144718, at *11 (concluding that the ALJ was entitled to find

that the claimant’s refusal to engage in physical therapy and other treatment undermined the

claimant’s complaints about his pain).

       For those reasons, I conclude that the ALJ’s decision to discount Gonzalez’s statements

about his pain and its limiting effects is sufficiently specific and supported by substantial



                                                  24
evidence. Even if, as Gonzalez asserts, there is evidence that supports a contrary conclusion, the

ALJ was permitted to resolve evidentiary conflicts as he saw proper when evaluating Gonzalez’s

credibility. See id. at *11; Calabrese v. Astrue, 358 F. App’x 274, 277 (2d Cir. 2009) (internal

citations and alterations omitted) (“Even assuming, as Calabrese contends, that [certain

evidence] cannot support an adverse credibility determination, the ALJ’s adverse credibility

finding was nevertheless supported by evidence. . . . ”). It is the role of Commissioner, not mine,

“‘to resolve evidentiary conflicts and to appraise the credibility of witnesses,’ including with

respect to the severity of a claimant’s symptoms.” Cichocki, 534 F. App'x at 75 (internal

citations omitted); see also Pietrunti v. Dir., Office of Workers' Comp. Programs, 119 F.3d 1035,

1042 (2d Cir. 1997) (“Credibility findings of an ALJ are entitled to great deference and therefore

can be reversed only if they are ‘patently unreasonable.’”) (internal citations omitted).

       Gonzalez also challenges the ALJ’s failure to discuss: (1) why the clinical findings, along

with the MRI results, did not corroborate Gonzalez’s descriptions of pain; (2) the medical

records from New Solutions Pain Management Clinic; (3) the medications Gonzalez was taking

and specifically his need for narcotic medications to relieve his pain; (4) the factors that

aggravated his pain; and (5) the impact of Gonzalez’s daily activities on the ALJ’s credibility

finding. Mem. in Support of Mot. to Reverse, Doc. No. 27-2, at 9–11.

       As a preliminary matter, Gonzalez’s assertion that the ALJ failed to discuss Gonzalez’s

narcotic medication use is belied by the record; the ALJ did reference such use throughout the

decision. See, e.g., R. at 22 (“The claimant stated that he took Oxycontin, but it was not working

. . . .”); R. at 23 (“He noted that medication helps the pain, but does not take it away. He also

takes Ambien to help him sleep.”); R. at 24 (“The claimant was given Percocet with




                                                 25
improvement in his pain, but was informed that the emergency room could not provide narcotic

pain medications for his chronic condition.”).

       The ALJ also discussed in detail Gonzalez’s activities of daily living. See, e.g., R. at 23

(“[Gonzalez] described walking with his wife at the mall for about 35 minutes as therapy.

Although his back feels good after walking, he stated he has knee pain.”); id. (“He stated he does

some chores, such as helping with cooking and helps fold the laundry. Specifically, the claimant

testified that he lifts the pots and pans onto the stove and cooks a full meal once or twice per

month.”); id. (“He alleged that he needs help in the shower as well as with dressing and tying

shoes.”); id. (“He stated he went to Puerto Rico with his wife to keep her company.”); id. (“The

claimant maintained that driving is very difficult for him and that he can drive for no more than

10 to 15 minutes because of the seating position.”); id. (“He also maintained that after 5 to 10

minutes of standing he experiences knee pain and that he is constantly changing position at

home.”).

       In any event, it is well-settled that when “the evidence of record permits us to glean the

rationale of an ALJ's decision, we do not require that he have mentioned every item of testimony

presented to him or have explained why he considered particular evidence unpersuasive or

insufficient to lead him to a conclusion of disability.” Petrie v. Astrue, 412 F. App’x 401, 407

(2d Cir. 2011) (internal citations omitted); see also Barringer v. Comm’n of Social Security, 358

F. Supp. 2d 67, 79 (N.D.N.Y. 2005) (“[A]n ALJ is not required to discuss all the evidence

submitted, and [his] failure to cite specific evidence does not indicate that it was not

considered.”) (internal citations omitted).

       Similarly, any failure to discuss the seven factors listed in 20 C.F.R. § 416.929(c)(3) does

not merit remand when the ALJ “thoroughly explained his credibility determination and the



                                                 26
record permits [the court] to glean the rationale of the ALJ’s decision.” Cichocki, 534 F. App’x

at 76; see also Wischoff v. Astrue, 2010 WL 1543849, at *7 (W.D.N.Y. Apr. 16, 2010) (“Failure

to expressly consider every factor set forth in the regulations is not grounds for remand where the

reasons for the ALJ's determination of credibility are ‘sufficiently specific to conclude that he

considered the entire evidentiary record in arriving at his determination.’”) (internal citations

omitted). To the extent the cases to which Gonzalez cites—Buchannon v. Colvin, 636 F. App’x

414, 415 (9th Cir. 2016), and Bryan v. Commissioner of Social Sec., 383 F. App’x 140, 148 (3d

Cir. 2010)—provide otherwise, they are not binding and I decline to follow them.

       In sum, because the ALJ’s adverse credibility decision is sufficiently specific and

supported by substantial evidence, Gonzalez’s argument fails and remand is not warranted on

that ground.

   B. The ALJ’s Determination that Gonzalez Retained the Residual Functional Capacity to
      Perform Light Work with Postural Limitations is Supported by Substantial Evidence.

       Gonzalez next argues that the ALJ’s residual functional capacity finding was inadequate

because (1) various parts of Gonzalez’s medical history—such as the treatment notes from New

Solutions Pain Management Clinic and Gonzalez’s activities of daily living—were not

discussed; and (2) the ALJ failed to properly weigh various medical opinions, including Dr.

Ahmed’s reports. See Mem. in Support of Mot. to Reverse, Doc. No. 27-2, at 12–13.

       First, as discussed, any failure to discuss certain pieces of evidence does not constitute

automatic grounds for remand. Mongeur, 722 F.2d at 1040 (“When, as here, the evidence of

record permits us to glean the rationale of an ALJ's decision, we do not require that he have

mentioned every item of testimony presented to him or have explained why he considered

particular evidence unpersuasive or insufficient to lead him to a conclusion of disability.”).




                                                 27
       Second, the ALJ articulated sufficient reasons for granting “little weight” to Dr. Ahmed’s

May 2016 medical statement and “partial weight” to his October 2015 statement. The SSA

“recognizes a ‘treating physician’ rule of deference to the views of the physician who has

engaged in the primary treatment of the claimant.” Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir.

2008) (internal citations omitted). According to the rule, the ALJ should defer to “the views of

the physician who has engaged in the primary treatment of the claimant,” but need only assign

those opinions “controlling weight” if they are “well-supported by medically acceptable clinical

and laboratory diagnostic techniques and . . . not inconsistent with the other substantial evidence

in [the claimant’s] case record.” Cichocki, 534 F. App’x at 74 (internal quotation marks and

citations omitted).

       An ALJ who declines to accord “controlling” weight to the medical opinion of a treating

physician must consider several factors in determining how much weight it should

receive. See Burgess, 537 F.3d at 129 (citing 20 C.F.R. § 404.1527(d)(2)). Among those factors

are: “(1) the frequency, length, nature, and extent of treatment; (2) the amount of medical

evidence supporting the opinion; (3) the consistency of the opinion with the remaining medical

evidence; and (4) whether the physician is a specialist.” Selian, 708 F.3d at 418 (citing Burgess,

537 F.3d at 129). After considering those factors, the ALJ must “comprehensively set forth [his]

reasons for the weight assigned to a treating physician’s opinion.” Burgess, 537 F.3d at 129

(internal citations omitted). When the “treating physician issued opinions that are not consistent

with other substantial evidence in the record, such as the opinion of other medical experts,” the

opinion of the treating physician is not entitled to controlling weight. Id. at 128. “Failure to

provide such ‘good reasons’ for not crediting the opinion of a claimant's treating physician is a

ground for remand.” Id. at 129–30 (internal citations omitted).



                                                 28
       Applying those principles to the present case, I conclude that the ALJ provided good

reasons for declining to assign Dr. Ahmed’s October 2015 and May 2016 statements controlling

weight. With respect to the October 2015 opinion, Dr. Ahmed determined that Gonzalez could

occasionally lift and carry up to 20 pounds, could occasionally bend, squat, crawl, and reach, and

could never climb or be around unprotected heights. R. at 881–82. The ALJ credited those

findings.

       The ALJ, however, rejected Dr. Ahmed’s opinion that Gonzalez could sit, walk, and

stand for only one hour in an eight-hour work day, reasoning that those limitations were

inconsistent with “the imaging studies and the clinical findings.” R. at 26. For that same reason,

the ALJ also rejected Dr. Ahmed’s May 2016 statement, which restricted Gonzalez to sedentary

work with occasional postural activities and the need to avoid extreme cold. Id.

       With respect to imaging studies, the ALJ discussed those studies at length throughout the

opinion. See, e.g., R. at 23 (discussing a November 20, 2013 x-ray of Gonzalez’s lumbar spine,

which showed “a disc height loss at L4-L5”); R. at 24 (noting a May 27, 2014 MRI scan of

Gonzalez’s lumbar spine, which revealed “lumbar spondylosis from L3 through S1 as well as

minor central spinal stenosis at L4-L5”); id. (describing a January 18, 2015 MRI scan of

Gonzalez’s lumbar spine, which indicated “a left foraminal disc herniation at L3-4 just abutting

the L3 nerve root” and a “small left lateral disc protrusion at L5-S1”).

       As another example, the ALJ described in detail the opinion of Dr. Rossi, a neurosurgeon

who examined Gonzalez on March 5, 2015. As the ALJ noted, Dr. Rossi observed that Gonzalez

had a limited range of motion of the lumbar spine but no lumbar muscle spasm. R. at 24. The

ALJ also mentioned Dr. Rossi’s finding that the straight leg raising was negative, that

Gonzalez’s gait and station were normal, that Gonzalez had 5/5 strength throughout, and, further,



                                                 29
that Gonzalez’s deep tendon reflexes were intact and symmetrical. R. at 24. Moreover, upon

reviewing the MRI scan, Dr. Rossi opined that Gonzalez “had chronic low back pain related to

his MRI findings of a foraminal disc rupture at L3-4 on the left,” but that Gonzalez “was not a

surgical candidate and had nothing by history or examination to suggest radiculopathy.” R. at

24.

       With respect to other clinical findings, as the ALJ elaborated earlier in his decision,

Gonzalez’s physical examinations “have not documented neurological deficits or other findings”

that would suggest greater functional limitations. R. at 26. Indeed, as detailed in the ALJ’s

opinion, multiple medical sources identified no neurological deficits. See, e.g., R. at 23

(discussing December 10, 2013 report authored by Koh, who found that Gonzalez had “no focal

neurologic deficits”); R. at 24 (describing March 9, 2014 visit to ER, during which Gonzalez’s

“[n]eurologic examination was unremarkable”); R. at 26 (citing to records from December 2013

through June 2015 that indicated no neurological deficits). The ALJ further noted that multiple

straight leg raising tests were negative. See, e.g., R.at 24 (noting Dr. Somogyi’s opinion that the

straight leg raising test was negative bilaterally and that “[n]o muscle atrophy or abnormal reflex

patterns were seen”).

       The ALJ discussed numerous other medical opinions that support his capacity assessment

and undermine Dr. Ahmed’s. For example, the ALJ highlighted how Gonzalez was evaluated by

Kishore Thakur, M.D., on March 9, 2015 for back pain at East Hartford Medical Center. R. at

25. Dr. Thakur noted that Gonzalez’s pain was “intermittent” and a “3-4 mild, stable since last

visit.” R. at 25 (citing R. at 833). The ALJ also cited the following observations by Dr. Thakur:

       [Gonzalez] had a normal gait, symmetrical deep tendon reflex and intact sensation. Range
       of motion testing revealed no restriction or instability related to ligamentous laxity.
       Muscle strength testing was 5/5 in all major muscle groups. Special testing of the joints
       for range of motion, nerve compression, and joint contracture was within normal limits.

                                                30
R. at 25.

         For the foregoing reasons, I conclude that the ALJ provided a sufficient explanation,

supported by substantial evidence, for not assigning controlling weight to Dr. Ahmed’s opinions.

In light of the evidence discussed above, and the additional evidence that I discuss below, I

further conclude that the record contains substantial evidence that amply supports the ALJ’s

finding that Gonzalez retained the residual functional capacity to perform activities at the light

level of exertion with postural limitations. For example, a medical statement dated April 2, 2014

authored by Dr. Wurzel, a non-examining state agency consultant, provided that Gonzalez could,

at most: (i) occasionally lift and/or carry 50 pounds; (ii) frequently lift and/or carry 25 pounds;

(iii) stand and/or walk for about six hours in an eight-hour work day; (iv) sit for about six hours

in an eight-hour work day; (v) climb ramps/stairs frequently; (vi) climb ladders/ropes/scaffolds

occasionally; and (vii) stoop, kneel, crouch, and crawl frequently. R. at 254. Dr. Wurzel

ultimately concluded that Gonzalez could perform “medium” work. R. at 254–56.

         Jeanne Kuslis, M.D., a non-examining State Agency consultant, evaluated Gonzalez at

the reconsideration level on August 13, 2014 and concluded that Gonzalez could perform “light”

work. R. at 279. Dr. Kuslis’s report provided that Gonzalez could, at most: (i) occasionally lift

and/or carry 20 pounds; (ii) frequently lift and/or carry 10 pounds; (iii) stand and/or walk for six

hours in an eight-hour work day; (iv) sit for six hours in an eight-hour work day; (v) frequently

climb ramps/stairs; (vi) occasionally climb ladders/ropes/scaffolds; (vii) frequently balance; and

(viii) occasionally stoop, kneel, crouch, and crawl. R. at 277–78.7


         7
           Gonzalez avers that, because the ALJ “never determined how much weight, if any, should have been
given to the opinion of the State Agency non-examining consultants . . . their opinions were not a basis for the ALJ’s
RFC finding.” Doc. No. 27-2, at 15. As discussed, the failure to explain certain evidence is not necessarily
indicative of a failure to consider such evidence. In any event, I may consider the consultants’ opinions, both of
which were before the ALJ, in determining whether substantial evidence supports the ALJ’s decision. See Berry v.

                                                         31
        Moreover, contrary to Gonzalez’s assertion, Costanzo’s instruction that Gonzalez avoid

repetitive bending, heavy lifting, and prolonged sitting when possible supports the ALJ’s

conclusion that Gonzalez could perform work at the light exertional level, as the ALJ noted. R.

at 654. Gonzalez, who bears the burden of proving that he is disabled, has cited to no authority

for his proposition that performing light work would require Gonzalez to bend repetitively.

Mem. in Support of Mot. to Reverse, Doc. No. 27-2, at 15. Moreover, the Second Circuit in

Lewis v. Colvin, 548 F. App’x 675, 677 (2d Cir. 2013), concluded that an ALJ’s determination

that a claimant could perform “light work” was supported by a doctor’s recommendation that the

claimant avoid heavy lifting and his assessment of “mild limitations for prolonged sitting.”

        Gonzalez’s argument that the ALJ’s reliance on Dr. Somogyi’s report was misplaced

likewise fails. To the extent Gonzalez argues that the ALJ should not have relied on Dr.

Somogyi’s statement because Dr. Somogyi “did not provide an opinion as to the plaintiff’s

exertional functional capacity regarding sitting, standing, walking, lifting/carrying, etc.,” that

argument is without merit. It is well-established that ALJs are required to consider all relevant

medical evidence, not just certain medical opinions, in assessing the residual functional capacity.

See Greek, 802 F.3d at 374 n.2 (“The Commissioner determines the claimant’s ‘residual

functional capacity’ based on ‘all the relevant medical and other evidence of record.’”) (citing 20

C.F.R. §§ 404.1520(a)(4), (e), 404.1545(a)).

        Gonzalez next argues that the ALJ erred by failing to consider the June 2015 statement

prepared by nurse practitioner Faisal Ijaz, R. at 718–22. See Mem. in Support of Mot. to


Schweiker, 675 F.2d 464, 468 (2d Cir. 1982) (“[T]he absence of an express rationale does not prevent us from
upholding the ALJ's determination regarding appellant’s claimed listed impairments, since portions of the ALJ’s
decision and the evidence before him indicate that his conclusion was supported by substantial evidence.”); Graf,
2019 WL 1237105, at *6 (“The reasoning for that portion of the ALJ’s step three decision can be discerned from the
record. Although the ALJ did not reference the record for support for her findings in her written decision, there is
support for her findings throughout the record.”).


                                                        32
Reverse, Doc. No. 27-2, at 14. To be sure, the ALJ was required to take into account Ijaz’s

opinion, even though she does not qualify as an “acceptable medical source.” See 20 C.F.R. §

404.1527(d)) (“Regardless of its source, we will evaluate every medical opinion we receive”);

Monette v. Colvin, 654 F. App’x 516, 518 (2d Cir. 2016) (“a nurse practitioner is not an

‘acceptable medical source’ whose opinion is eligible for ‘controlling weight’”); see also 20

C.F.R. § 404.1502 (defining acceptable medical sources).

       Any such error, however, does not warrant remand. Gonzalez has not demonstrated how

Ijaz’s opinion, which provides that Gonzalez would not be able to work for at least three months,

offered new information or would compel a different conclusion, particularly because Dr.

Ahmed’s reports articulated more specific and restrictive functional limitations. Zabala v.

Astrue, 595 F.3d. 402, 409 (2d Cir. 2010) (“Such an error [to consider a treating physician’s

opinion] ordinarily requires remand to the ALJ for consideration of the improperly excluded

evidence, at least where the unconsidered evidence is significantly more favorable to the

claimant than the evidence considered. . . . Remand is unnecessary, however, [w]here the

application of the correct legal standard could only lead to one conclusion.”) (internal citations

and quotation marks omitted).

       Moreover, Ijaz’s report was wholly lacking in detail and therefore of minimal probative

value. See Monette v. Colvin, 654 F. App’x 516, 519 (2d Cir. 2016). The crux of the opinion—

that Gonzalez could not work for at least three months—is also not particularly instructive, both

because an individual is disabled only if he or she cannot engage in “substantial gainful activity. .

. for a continuous period of not less than 12 months,” 42 U.S.C. § 423(d)(1), and because that

determination is within the discretion of the Commissioner, 20 C.F.R. § 404.1527(d)(1) (“A




                                                 33
statement by a medical source that you are ‘disabled’ or ‘unable to work’ does not mean that we

will determine that you are disabled.”).

       Gonzalez further argues that, because the ALJ did not afford “significant or great weight

to any medical opinion,” he based his decision on “his own interpretation of raw medical data.”

Mem. in Support of Mot. to Reverse, Doc. No. 27-2, at 16. That contention is belied by the

record; as discussed above, it is clear from the decision that the ALJ premised his decision on

medical opinions, not on his individual interpretation of raw medical evidence. The case here is

therefore inapposite from the cases upon which Gonzalez relies. See, e.g., Recommended

Ruling, Knapp v. Colvin, No: 3:14-cv-1018 (D. Conn. 2017), approved and adopted on Feb 16,

2017 (“Because the ALJ rejected – or failed to explicitly consider – all of the opinion evidence in

the record concerning plaintiff’s RFC, the Court is unable to determine whether the ALJ based

his RFC determination on anything other than his own judgment.”); Goble v. Colvin, 2016 WL

3179901, at *6 (W.D.N.Y. June 6, 2016) (“Moreover, and contrary to what the Commissioner

claims here, the ALJ’s RFC determination must be supported by competent medical opinion; the

ALJ is not free to form his own medical opinion based on the raw medical evidence.”).

       For the foregoing reasons, I conclude that the ALJ’s RFC determination is supported by

substantial evidence. Remand is therefore not warranted on that basis.


   C. The ALJ Properly Relied on Dr. Sachs’s Testimony at Step Five.

       Gonzalez further argues that the ALJ’s decision at step five was not supported by

substantial evidence because (1) the ALJ’s residual functional capacity finding was flawed and,

therefore, Dr. Sachs’s testimony was premised on an erroneous hypothetical; and (2) the

hypothetical posed to Dr. Sachs was not consistent with the RFC finding made by the ALJ.

Mem. in Support of Mot. to Reveres, Doc. No. 27-2, at 16. Both arguments are unavailing.


                                                34
       Because, as discussed, the RFC finding was supported by substantial evidence, the first

argument fails. See Wavercak v. Astrue, 420 F. App’x 91, 95 (2d Cir. 2011) (“[b]ecause we have

already concluded that substantial record evidence supports the RFC finding, we necessarily

reject [the plaintiff’s] vocational expert challenge”).

       With respect to the second argument, I note at the outset that Gonzalez inaccurately

described the hypothetical posed to Dr. Sachs in his brief. According to Gonzalez, the ALJ’s

hypothetical individual was restricted to a “sit/stand option several times a day while remaining

on task,” rather than a “sit/stand option at will” as described in the RFC finding. Doc. No. 27-2,

at 16. The ALJ, however, asked Dr. Sachs to assume an “hypothetical individual [who] is going

to sit and stand several times a day at will while remaining on task.” R. at 208 (emphasis added).

       Moreover, I conclude that the hypothetical posed did essentially mirror the limitation

incorporated into the RFC assessment—namely, that Gonzalez must be able to sit and stand at

will. Because the hypothetical “capture[d] the concrete consequences of [Gonzalez’s]

impairments,” any discrepancy between the hypothetical and RFC finding is of no moment.

Calabrese v. Astrue, 358 F. App’x 274, 277 (2d Cir. 2009) (internal citations omitted).

IV. Conclusion

       For the reasons set forth, I grant the Commissioner’s motion to affirm and deny Reid’s

motion to reverse. The Clerk is directed to enter judgment in favor of the Commissioner and

close the case.

       So ordered.

Dated at Bridgeport, Connecticut, this 25th day of March 2020.


                                                             /s/ STEFAN R. UNDERHILL
                                                             Stefan R. Underhill
                                                             United States District Judge

                                                  35
